     Case 2:18-cv-00690-WBS-DB Document 57 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                             No. 2:18-cv-0690 WBS DB P
12                       Plaintiff,
13            v.                                         ORDER
14    A. KIRSCH, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with a civil rights action under 42

18   U.S.C. § 1983. On July 2, 2020, defendants Martinez and Jackson filed a motion to quash

19   subpoenas under Federal Rule of Civil Procedure 45. (ECF No. 53.) The motion was

20   accompanied by a memorandum of points and authorities. On July 24, plaintiff filed a

21   memorandum in opposition. (ECF No. 56.) To date, the parties have filed nothing further

22   regarding the motion. A hearing on the motion is scheduled for August 7, 2020.

23          Local Rule 251(a) provides that discovery motions, including motions made pursuant to

24   Rule 45, may be heard by filing a notice of motion and motion scheduling the hearing date. “No

25   other documents need be filed at this time.” E.D. Cal. R. 251(a). In addition, Rule 251(c)

26   provides that, if after filing notice of the motion and continued meet and confer efforts the

27   moving party is still dissatisfied, the parties shall draft and file a “Joint Statement re Discovery

28   Disagreement.” “All arguments and briefing that would otherwise be included in a memorandum
                                                         1
     Case 2:18-cv-00690-WBS-DB Document 57 Filed 08/04/20 Page 2 of 2

 1   of points and authorities supporting or opposing the motion shall be included in this joint

 2   statement, and no separate briefing shall be filed.” E.D. Cal. R. 251(c). A Joint Statement must

 3   be filed “at least seven (7) days” prior to the August 7, 2020 hearing. E.D. Cal. R. 251(a).

 4            The undersigned’s Standard Information re discovery disputes set forth on the court’s web

 5   page explains that parties must meet and confer prior to filing a discovery motion and “must

 6   again confer in person or via telephone or video conferencing” prior to the filing of the Joint

 7   Statement. See http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-

 8   magistrate-judge-deborah-barnes-db.

 9            In the present case, both parties filed briefing, contrary to the requirements of Local Rule

10   251. In addition, defendants failed to file a timely Joint Statement. Upon the failure to timely file

11   a Joint Statement “[t]he hearing may be dropped from the calendar without prejudice[.]” E.D.

12   Cal. R. 251(a).

13            Accordingly, IT IS HEREBY ORDERED that the motion to quash of defendants Martinez

14   and Jackson (ECF No. 53) is dismissed without prejudice and the hearing scheduled for August 7,

15   2020 before the undersigned is vacated.

16   Dated: August 3, 2020
17

18

19   DLB:9
     DB/prisoner-civil rights/kren0690.no jt stmt
20
21

22

23

24

25

26
27

28
                                                         2
